DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant argues 

    PNG
    media_image1.png
    81
    717
    media_image1.png
    Greyscale

 	The Examiner has reviewed the cited paragraphs and does not see support for this limitation.  The Examiner see generic support for using this method in a networked environment, but the specific limitations shown in claim 42.  
[065] The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well known computing systems, environments, and/or configurations that can be suitable for use with the system and method comprise, but are not limited to, personal computers, server computers, laptop devices, and multiprocessor systems. Additional examples comprise set top boxes,-14- programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that comprise any of the above systems or devices, and the like. 
[066] The processing of the disclosed methods and systems can be performed by software components. The disclosed system and method can be described in the general context of computer-executable instructions, such as program modules, being executed by one 
[067] Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a computing device, best shown in FIG. 6, in the form of a computer 1201. The components of the computer 1201 can comprise, but are not limited to, one or more processors or processing units 1203, a system memory 1212, and a system bus 1213 that couples various system components including the processor 1203 to the system memory 1212. In the case of multiple processing units 1203, the system can utilize parallel computing. 
[074] The computer 1201 can operate in a networked environment using logical connections to one or more remote computing devices 1214a,b,c. By way of example, a remote computing device can be a personal computer, portable computer, a server, a router, a network computer, a peer device or other common network node, and so on. Logical connections between the computer 1201 and a remote computing device 1214a,b,c can be made via a local area network (LAN) and a general wide area network (WAN). Such network connections can be through a network adapter 1208. A network adapter 1208 can be implemented in both wired and wireless environments. Such networking environments are conventional and commonplace in offices, enterprise-wide computer networks, intranets, and the Internet 1215.


	Applicant argues

    PNG
    media_image2.png
    289
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    61
    646
    media_image3.png
    Greyscale


Examiner’s response
	Even if what Applicant is arguing is true, A Model does not need to be limited to ONLY a single Neural Network, which is what Applicant appears to be arguing.  Nor does the claim preclude processing only a portion of the image.
	Nevertheless Yeh teaches inputting an image and extracting blocks of suspected abnormality areas (spheres of various diameters), by using a sphere matching template.  Each extracted block is from a respective location of a plurality of locations in the input image and indicates that that the input image contains an object of interest at the respective location.  The Extracted blocks being used to determine a diagnosis.

	Applicant argues


    PNG
    media_image3.png
    61
    646
    media_image3.png
    Greyscale

Examiner’s response
	Applicant is arguing limitations which haven’t been explicitly claimed. 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Additionally the abstract is a copy of an unelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35,38, 41-42, 63-65,68,71-72,75-77,80,83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Below is a listing of the claims showing which elements which lack support.
33. (Currently amended) The method of claim 32, wherein applying the input image to the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest.  

Since Applicant is no longer using the same term as initially filed, it is not clear how the original disclosure teaches this limitation.  According to claim 32, “the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of a plurality of locations in the input image, an indication  that the input image contains an object of interest at the respective location”
	It should be noted that there is no “feature extraction model” in the original disclosure.  Applicant appears to be mapping this to the “feature extractor” which “a) a feature extractor, configured receive retinal image input from a user, and further configured to extract image features from the retinal image;” [0037]

34. (Currently amended) The method of claim 33, wherein the set of samples is obtained by at least one of random sampling and grid sampling.  It is unclear where Applicant derives support for this limitation.  While Random sampling and grid sampling is used in conjunction with training a Neural Network (see paragraphs 36, 46 and 57), it is not used with diagnosising a disease in an image.

35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model of the object of interest. (terminology not used in original disclosure)

38. (Currently amended) The method of claim 32, wherein the output of the feature extraction model  comprises a histogram of scalar features corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. The only disclosure of histograms is in paragraphs 36 & 61.   Both paragraphs refer to this step in only the training process not the use of a trained neural network.

41. (Previously Presented) The method of claim 40, wherein one or more of the objects of interest is selected from a group consisting of: a microaneurysm, a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, and an exudate. (should be yellow exudate, see [78], which explains that exudates are a confounder sample)  

42. (Previously Presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device.  (not supported)

Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 64 and 76 are rejected under similar grounds as claim 34.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 68 and 80 are rejected under similar grounds as claim 38.
Claim 71 and 83 are rejected under similar grounds as claim 41.
Claim 72 and 84 are rejected under similar grounds as claim 42.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-33,35, 39, 43  62-63, 65, 69, 73, 74-75, 77, 81, 85 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yeh (6549646)
Yeh discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Yeh, Fig. 2, (95))
applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of a plurality of locations in the input image, an indication  that the input image contains an object of interest at the respective location; (Yeh, Fig. 2, #300, Col. 7 lines 1-8, “zone-based suspected abnormality areas selection unit 300, contour search and sphere profile matching procedures are performed on each individual zone of the zone-enhanced image 250 to extract image blocks (e.g., 64.times.64 pixels) of zone-grouped suspected abnormality areas 350 from the digital chest image 95.  Each image block corresponds to a suspected abnormality area at each location on the zone-enhanced image 250.”; Col. 12 lines 43-67, “Suspect selection unit 300 is used to detect round or nearly round objects in each enhanced zone. This processing stage is primarily based on gray-level contour search and sphere profile matching techniques (Lo, et. al., "Automatic Lung Nodule Detection Using Profile Matching and Back-Propagation Neural Network Techniques", 1993). Gray-value contour searching is performed to track the gray value edges of a closed boundary. The enclosed area examined by the contour search consists of a suspected abnormality area of a given size, like a 64.times.64 pixels image block. The image block is first processed via a background correction process, which fits the image block with a two-dimensional second order polynomial function. Each image block is processed with this background correcting process. A sphere profile matching technique is then used to compute the matching scores between the background-corrected image block of each suspected abnormality area and a set of two-dimensional synthetic sphere profiles of various diameters, such as 9 mm, 13 mm, 17 mm, 21 mm, 25 mm, and 29 mm. Each profile has a third dimension representing normalized intensity.”, where each sub-image of the image is processed with a selection algorithm (SS-X), which is a Neural Network.  The image is processed in 64x64 blocks (sliding) and Regions which contain a sphere are extracted )
applying the output of the feature extraction model to a diagnostic model, the diagnostic model comprising a trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on the output of the feature extraction model; and (Yeh, Fig. 2, #500-600, Col. 7 lines 16-30 “In the fifth stage, in zone-based classification unit 500, different classifiers are developed for each zone and employed to classify zone-grouped suspect features 450.  Different classifiers are specifically trained by the zone-grouped suspect features 450 in each zone to generate suspect a classification score 550 for each suspected abnormality area.  Each classifier is trained and cross validated by using the SUB-A.sub.z (read as "SUB-A-SUB-Z") method to train a classifier to have high specificity performance. 
In the final stage, in zone-based data fusion unit 600, the suspect classification scores 550 associated with each suspected abnormality area from different zones are fused to provide the final suspected abnormality areas 650.”)
outputting the determined diagnosis of a disease condition in the patient obtained from the diagnostic model. (Yeh, claim 1, indication of abnormality)

the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; (Yeh, Fig. 3-4, where the image is segmented into regions (i.e. set of samples))and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest.  (Yeh, Fig. 4-8, where each region (sample of the set of samples) is entered into a feature extraction model which extracts spherical regions)

  	Yeh discloses 35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model of the object of interest.  (Yeh, Fig. 2, #300, Col. 7 lines 1-8, “zone-based suspected abnormality areas selection unit 300, contour search and sphere profile matching procedures are performed on each individual zone of the zone-enhanced image 250 to extract image blocks (e.g., 64.times.64 pixels) of zone-grouped suspected abnormality areas 350 from the digital chest image 95.  Each image block corresponds to a suspected abnormality area at each location on the zone-enhanced image 250.”; Col. 12 lines 43-67, “Suspect selection unit 300 is used to detect round or nearly round objects in each enhanced zone. This processing stage is primarily based on gray-level contour search and sphere profile matching techniques (Lo, et. al., "Automatic Lung Nodule Detection Using Profile Matching and Back-Propagation Neural Network Techniques", 1993). Gray-value contour searching is performed to track the gray value edges of a closed boundary. The enclosed area examined by the contour search consists of a suspected abnormality area of a given size, like a 64.times.64 pixels image block. The image block is first processed via a background correction process, which fits the image block with a two-dimensional second order polynomial function. Each image block is processed with this background correcting process. A sphere profile matching technique is then used to compute the matching scores between the background-corrected image block of each suspected abnormality area and a set of two-dimensional synthetic sphere profiles of various diameters, such as 9 mm, 13 mm, 17 mm, 21 mm, 25 mm, and 29 mm. Each profile has a third dimension representing normalized intensity.” )


Yeh discloses 39. (Previously presented) The method of claim 32, wherein one or more of the objects of interest is indicative of disease.  (Yeh, Abstract)

Yeh discloses 43. (Previously presented) The method of claim 32, wherein the input image is obtained by at least one of: computed tomography (CT), magnetic resonance imaging (MRI), computed radiography, magnetic resonance, angioscopy, optical coherence tomography, color flow Doppler, cystoscopy, diaphanography, echocardiography, fluorescein angiography, laparoscopy, magnetic resonance angiography, positron emission tomography, single-photon emission computed tomography, x-ray angiography, nuclear medicine, biomagnetic imaging, 6colposcopy, duplex Doppler, digital microscopy, endoscopy, fundoscopy, laser surface scanning, magnetic resonance spectroscopy, radiographic imaging, thermography, and radio fluoroscopy. (Yeh, Fig. 2, #95)

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 69 and 81 are rejected under similar grounds as claim 39.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-34, 43, 62-64, 73, 74-76, 85 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lemelson (5878746)
Lemelson discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Lemelson, Fig. 4 #201)
applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of a plurality of locations in the input image, an indication  that the input image contains an object of interest at the respective location; (Lemelson, Fig. #4 #202, “A present image is generated at step 201, and features from the image are extracted and stored in the fact database at step 202”; Col. 6 Lines 27-57, “The digitized image signals generated by an input device 101 (e.g., any of the imaging modalites described above) are input to a feature extractor 102 which converts the image data into useful measurement data or codes. In order to extract such features, the image data signals are first subjected to a segmentation process which groups the pixels of the image into distinct entities representing separate organs, parts of organs, tumors, or other anatomical structures. Such segmentation may be accomplished by methods well-known to those of skill in the computer vision art such as: (1) edge-based approaches where intensity discontinuities are detected, and the pixels are then clustered into regions bounded by the detected edges, (2) textural segmentation approaches where the image is partitioned into non-overlapping regions based on textural homogeneity of groups of pixels which may involve, for example, either region growing by sequentially adding similar pixels to a local starting point, or region splitting where the entire image is sequentially divided into smaller regions on the basis of pixel intensity dissimilarity, or (3) matching approaches utilizing a standard image of the same anatomical region where the organs and anatomical structures of the standard image are used as templates for matching with analogous structures in the input image. A feature extractor in accordance with the present invention may make use of any or all of those methods as well as other pattern recognition methods such as neural networks. The feature extractor may also provide for user assisted segmentation where the image is displayed to an operator who then defines the relevant anatomical structures by means of, for example, a cursor or light pen in response to prompts from the system.”)
applying the output of the feature extraction model to a diagnostic model, the diagnostic model comprising a trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on the output of the feature extraction model; and (Lemelson, Fig. #4 #206, “The data contained in the fact database is then evaluated at step 206 using the rules contained in the knowledge database. If a conclusion can be reached at step 207, that conclusion is output at step 208.”; Col. 6 line 58- Col. 7 line 12“After the segmentation process, the feature extractor then processes the image data into information which is useable by the system in performing clinical diagnosis. Such information will typically include the size and shape of the segmented regions as well as the spatial distribution of a pattern of intensities over a particular region (i.e.., its texture). The resulting extracted features from the input image (hereinafter referred to as a feature vector) are next input into a clinical data interpreter 103 which evaluates the clinical significance of the features. In a preferred embodiment, the data interpreter is a rule-based artificial intelligence program of a type sometimes referred to as a production system or an expert system. The data interpreter comprises (1) a knowledge database 104 having a set of rules or productions which allow the generation of new information on the basis of currently known facts, (2) a fact database 105 of clinical facts which includes image feature vectors, and (3) a control program 106 (such as an inference engine) operable for determining the applicability of the rules in the context of the current database, the selection of appropriate rules, and operating on the fact database by means of the selected rules.”; see also Col. 7 lines 13-55, “The ultimate clinical conclusions contained in the rules are typically explicit statements reflecting an assessment of the patient's condition. Such statements may include, for example, "the size of the tumor has increased," "the abscess has disappeared," or "lung consolidation indicates pneumonia."”, where a rule based AI program is a trained machine learning model)
outputting the determined diagnosis of a disease condition in the patient obtained from the diagnostic model. (Lemelson, Fig. 4 #208, “If a conclusion can be reached at step 207, that conclusion is output at step 208.”)

Lemelson discloses 33. (Currently amended) The method of claim 32, wherein applying the input image to the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest. (Lemelson, Fig. #4 #202, “A present image is generated at step 201, and features from the image are extracted and stored in the fact database at step 202”; where “relevant anatomical structures” are extracted)  

Lemelson discloses 34. (Currently amended) The method of claim 33, wherein the set of samples is obtained by at least one of random sampling and grid sampling. (Lemelson, Fig. #4 #202, “A present image is generated at step 201, and features from the image are extracted and stored in the fact database at step 202”; Col. 6 Lines 27-57, “The digitized image signals generated by an input device 101 (e.g., any of the imaging modalites described above) are input to a feature extractor 102 which converts the image data into useful measurement data or codes. In order to extract such features, the image data signals are first subjected to a segmentation process which groups the pixels of the image into distinct entities representing separate organs, parts of organs, tumors, or other anatomical structures. Such segmentation may be accomplished by methods well-known to those of skill in the computer vision art such as: (1) edge-based approaches where intensity discontinuities are detected, and the pixels are then clustered into regions bounded by the detected edges, (2) textural segmentation approaches where the image is partitioned into non-overlapping regions based on textural homogeneity of groups of pixels which may involve, for example, either region growing by sequentially adding similar pixels to a local starting point, or region splitting where the entire image is sequentially divided into smaller regions on the basis of pixel intensity dissimilarity, or (3) matching approaches utilizing a standard image of the same anatomical region where the organs and anatomical structures of the standard image are used as templates for matching with analogous structures in the input image. A feature extractor in accordance with the present invention may make use of any or all of those methods as well as other pattern recognition methods such as neural networks. The feature extractor may also provide for user assisted segmentation where the image is displayed to an operator who then defines the relevant anatomical structures by means of, for example, a cursor or light pen in response to prompts from the system.”, where the matching approach is grid sampling)


  Lemelson discloses 43. (Previously presented) The method of claim 32, wherein the input image is obtained by at least one of: computed tomography (CT), magnetic resonance imaging (MRI), computed radiography, magnetic resonance, angioscopy, optical coherence (Lemelson, Abstract)

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 64 and 76 are rejected under similar grounds as claim 34.
Claim 73 and 85 are rejected under similar grounds as claim 43.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 32-37,39-42,62-67,6-72,71-79,81-84 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Abramoff (PGPub 2013/0301889)

Abramoff discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)
applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of a plurality of locations in the input image, an indication  that the input image contains an object of interest at the respective location; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).”)
applying the output of the feature extraction model to a diagnostic model, the diagnostic model comprising a trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on the output of the feature extraction model; and (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).”)
outputting the determined diagnosis of a disease condition in the patient obtained from the diagnostic model. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)

Abramoff discloses 33. (Currently amended) The method of claim 32, wherein applying the input image to the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)

Abramoff discloses 34. (Currently amended) The method of claim 33, wherein the set of samples is obtained by at least one of random sampling and grid sampling. (Abramoff, paragraph 76, “Although many parameters might be normally distributed across actual lesions, a uniform sampling ensures that rare lesions are equally well characterized. However, other samplings can be used.”)

	Abramoff discloses 35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model of the object of interest.  (Abramoff, Paragraph 129, “FIG. 8 illustrates an exemplary microaneurysm detection (e.g., detection image 804) by the proposed mathematical model based method in the macular region of a JPEG-compressed image 802 used in the EyeCheck screening program..” )

Abramoff discloses 36. (Currently amended) The method of claim 32, wherein the output of the feature extraction model  comprises a heat map corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)


Abramoff discloses 37. (Currently amended) The method of claim 32, wherein the output of the feature extraction model comprises a point-wise output corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image.  (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff discloses 39. (Previously presented) The method of claim 32, wherein one or more of the objects of interest is indicative of disease.  (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff discloses 40. (Previously presented) The method of claim 32, wherein the portion of the patient's body includes at least a portion of the patient's eye, and the determined diagnosis of a disease condition in the patient comprises a diagnosis of a disorder manifesting in the retina.  (Abramoff, paragraph 8)

41. (Previously presented) The method of claim 40, wherein one or more of the objects of interest is selected from a group consisting of: a microaneurysm, a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, and an exudate.  (Abramoff, paragraph 39, “[0039] An "object of interest" is defined as an object that most closely resembles the concept that the user(s) are interested in detecting in background. In the case of medical diagnosis, these may be lesions or abnormalities. In the case of retinal diagnosis, these may include but not limited to: microaneurysms, dot hemorrhages, flame-shaped hemorrhages, sub-intimal hemorrhages, sub-retinal hemorrhages, pre-retinal hemorrhages, micro-infarctions, cotton-wool spots, and yellow exudates.”;)


Abramoff discloses 42. (Previously presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device.  (Abramoff, paragraph 111-112 & 120)

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 64 and 76 are rejected under similar grounds as claim 34.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 66 and 78 are rejected under similar grounds as claim 36.
Claim 67 and 79 are rejected under similar grounds as claim 37.
Claim 69 and 81 are rejected under similar grounds as claim 39.
Claim 70 and 82 are rejected under similar grounds as claim 40.

Claim 72 and 84 are rejected under similar grounds as claim 42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662